EXHIBIT 10.3

McDermott International, Inc.

Retention Restricted Stock Award Grant Agreement

This Retention Restricted Stock Award Grant Agreement (this “Agreement”) is made
and entered into by and between McDermott International, Inc., a Panamanian
corporation (“McDermott” or the “Company”), and David Dickson, an individual and
employee of the Company (“Grantee”), as of the 31st day of October, 2013 (the
“Date of Grant”). The shares of Restricted Stock granted to Grantee pursuant to
this Agreement are not being granted under the 2009 McDermott International,
Inc. Long-Term Incentive Plan, as it may be amended from time to time hereafter
(the “Plan”), but are subject to the terms and conditions as would be applicable
if they had been granted under the Plan, except for Sections 4.1 and 4.2 of the
Plan. Accordingly, the terms and conditions of the Plan are hereby incorporated
herein by this reference and shall apply to this grant of Restricted Stock as if
such grant was granted pursuant to the terms of the Plan, except to the extent
that this Agreement expressly provides to the contrary. All determinations and
interpretations made by the Committee with regard to any question arising
hereunder shall be binding and conclusive on you and your beneficiaries, estate
or personal representatives. Capitalized terms not otherwise defined in this
Agreement shall have the respective meanings given to them in the Plan.

The term “Company,” as used in this Agreement with reference to employment or
service, shall include subsidiaries of McDermott. Whenever the words “you” or
“your” are used in any provision of this Agreement under circumstances where the
provision should logically be construed to apply to any beneficiary, estate, or
personal representative to whom any rights under this Agreement may be
transferred by will or by the laws of descent and distribution, they shall be
deemed to include any such person or estate. This Agreement shall be subject to
the Company’s Clawback Policy, which is attached hereto as Exhibit A and is
incorporated herein by reference.

The Compensation Committee of the Board of Directors (the “Committee”) of
McDermott has awarded you a grant of Restricted Stock (“Restricted Stock”) on
the Date of Grant

Restricted Stock Award

Restricted Stock Award. You have been awarded a grant of Restricted Stock. This
grant represents a right to be issued 537,482 shares of McDermott common stock
on the Date of Grant, subject to the restrictions contained in this Agreement.
Shares evidencing the Restricted Stock will be issued in your name as of the
Date of Grant.

Restrictions. Unless and until the vesting requirements and other terms set
forth in this Agreement have been satisfied, the Restricted Stock may not be
sold, transferred, pledged, assigned or otherwise alienated (the
“Restrictions”).



--------------------------------------------------------------------------------

Vesting Requirements. Subject to the “Forfeiture of Restricted Stock” paragraph
below, the Restricted Stock will become vested under one or more of the
following circumstances (each such date a “Vesting Date”):

 

  •   212,164 shares of Restricted Stock on June 15, 2014 provided you are still
employed with the Company on this date;

 

  •   108,439 shares of Restricted Stock on June 15, 2015, 108,440 shares of
Restricted Stock on June 15, 2016 and 108,439 shares of Restricted Stock on
June 15, 2017, in each case provided you are still employed with the Company on
such date; and

 

  •   100% of the outstanding Restricted Stock on the earliest to occur of
(1) the date of termination of your employment from the Company due to death,
(2) your disability (as defined in the Plan), or (3) the date a Change in
Control (as defined in the Plan) occurs.

Upon vesting, the Restrictions with respect to the shares of Restricted Stock
will be removed as soon as administratively practicable.

Forfeiture of Restricted Stock. Shares of Restricted Stock which are not and do
not become vested upon your termination of employment with the Company for any
reason shall, coincident therewith, be forfeited and be deemed to no longer be
outstanding.

In the event that, while you are employed by the Company or are performing
services for or on behalf of the Company under any consulting agreement, (a) you
are convicted of (i) a felony or (ii) a misdemeanor involving fraud, dishonesty
or moral turpitude, or (b) you engage in conduct that adversely affects or may
reasonably be expected to adversely affect the business reputation or economic
interests of the Company, as determined in the sole judgment of the Committee,
then all shares of Restricted Stock and all rights or benefits awarded to you
under this Agreement shall be forfeited, terminated and withdrawn immediately
upon (1) notice to the Committee of such conviction pursuant to (a) above or
(2) final determination pursuant to (b) above by the Committee. The Committee
shall have the right to suspend any and all rights or benefits awarded to you
hereunder pending its investigation and final determination with regard to such
matters.

Voting Rights and Dividends. Beginning on the Date of Grant and subject to the
forfeiture provisions of this Agreement, you will have full voting rights and
will be credited with cash dividends, if any, with respect to the Restricted
Stock granted hereunder.

Taxes

You will realize income in connection with this grant of Restricted Stock in
accordance with the tax laws of the jurisdictions applicable to you. You should
consult your tax advisor as to the U.S. federal income tax consequences
associated with this Restricted Stock as it relates to your specific
circumstances. McDermott, however, has been advised that the grant awarded
hereunder will have the following tax consequences under the present U.S.
Federal tax laws and regulations.



--------------------------------------------------------------------------------

For U.S. federal income tax purposes, you will be deemed to have received
compensation taxable as ordinary income equal to the fair market value, as of
the date of vesting, of the shares of Restricted Stock which vest. Such income
will be included in your taxable income and reported on IRS Form W-2 in the tax
year in which the shares vest. Alternatively, you may elect to have the fair
market value of the shares included in your taxable income and reported on IRS
Form W-2 as of the Date of Grant.

In addition, all dividends paid, if any, to you with respect to unvested shares
of Restricted Stock will be considered wages paid to you by your employer and,
therefore, will be included in your taxable income and reported on IRS Form W-2
in the year in which such shares vest.

By acceptance of this Agreement, you agree that any amount which the Company is
required to withhold on your behalf, including state income tax and FICA
withholding, in connection with income realized by you under this Agreement will
be satisfied by withholding whole shares having an aggregate fair market value
as equal in value but not exceeding the amount of such required tax withholding,
unless the Committee determines to satisfy the statutory minimum withholding
obligation by another method permitted by the Plan.

Regardless of the withholding method referred to above, you are liable to the
Company for the amount of income tax which the Company is required to withhold
in connection with the income realized by you in connection with this Agreement,
and you hereby authorize the Company to withhold such amount, in whole or in
part, from subsequent salary payments, without further notice to you, if the
withholding method referred to above is not utilized or does not completely
cover such required tax withholding.

Transferability

The shares of Restricted Stock granted hereunder are non-transferable other than
by will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this type of transaction must be reported on a
Form 4 before the end of the second (2nd) business day following the Date of
Grant. Please be aware that if you intend to reject the grant, you should do so
immediately after the Date of Grant to avoid potential Section 16 liability.
Please advise Dennis Edge and Kim Wolford immediately by e-mail, fax or
telephone if you intend to reject this grant. Absent such notice of rejection,
the Company will prepare and file the required Form 4 on your behalf within the
required two (2) business-day deadline.



--------------------------------------------------------------------------------

If you are currently subject to these requirements, you will have already been
advised of your status. If you become a Section 16 insider at some future date,
reporting will be required in the same manner noted above.

Other Information

Neither the action of the Company in entering this Agreement, nor any provision
of this Agreement or the Plan, nor any action taken by the Company, your
employer, the Committee or the Board of Directors under the Plan, shall be
construed as giving to you the right to be retained in the employ of the Company
or any of its subsidiaries or affiliates.

This award is intended to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), and ambiguous
provisions, if any, shall be construed in a manner that is compliant with or
exempt from the application of Section 409A, as appropriate.

In witness whereof, this Agreement is hereby approved and executed as of the
date first written above.

 

McDermott International, Inc. By:   /s/ Stephen M. Johnson Name:   Stephen M.
Johnson Title:   Chairman, President & CEO Grantee /s/ David Dickson David
Dickson



--------------------------------------------------------------------------------

Exhibit A

POLICY NO. 1405-003 — EFFECTIVE DATE: 08/02/13

 

SUBJECT:    Clawback Policy AFFECTS:    McDermott International, Inc. and its
subsidiaries and affiliated companies (hereinafter referred to as “the Company”)
PURPOSE:    To govern the clawback of certain compensation awarded to executive
officers of the Company. POLICY:    If the consolidated financial statements of
the Company and its subsidiaries are materially restated within three years of
the first public release or filing with the U.S. Securities and Exchange
Commission (the “SEC”) of such financial statements, and the Compensation
Committee of the Board of Directors of the Company (the “Committee”) determines,
in its reasonable discretion, that (1) any current or former executive officer
(as defined in Rule 3b-7 promulgated by the SEC under the Securities Exchange
Act of 1934, as amended) of the Company (an “Executive”) has engaged in
intentional misconduct and (2) such misconduct caused or partially caused the
need for such restatement, then the Committee may, within 12 months after such a
material restatement, require that the executive forfeit and/or return to the
Company all or a portion of the compensation vested, awarded or received under
any bonus award (including pursuant to the Company’s Executive Incentive
Compensation Plan), equity award (including any award of stock options, shares
of restricted stock, deferred stock units or restricted stock units) or other
award during the period subject to restatement and the 12-month period following
the first public issuance or filing with the SEC of the financial statements
that were restated (including, with respect to any such award that is subject to
a multi-year vesting period, any compensation vested, awarded or received
thereunder during such vesting period if such vesting period includes all or
part of such 12-month period); provided, however, that any forfeiture and/or
return of compensation by an Executive under this policy will, in any event, be
limited to any portion thereof that the Executive would not have received if the
consolidated financial statements of the Company and its subsidiaries had been
reported properly at the time of first public release or filing with the SEC;
provided, further, that this policy shall not apply with respect to any
restatement of the consolidated financial statements of the Company and its
subsidiaries as to which the need for restatement is determined following the
occurrence of a Change in Control (as defined in the Company’s Director and
Executive Officer Deferred Compensation Plan, as amended and restated November
8, 2010).    The vesting, payment or other receipt of any rights or benefits
awarded by the Company to an Executive which are subject to this policy may be
suspended pending an investigation and final determination by the Committee with
regard to any alleged misconduct that may be subject to a determination by the
Committee under this policy.



--------------------------------------------------------------------------------

   By accepting any award as to which this policy applies, each Executive must
agree to the foregoing and agree to forfeit and/or return compensation to the
Company as provided by this policy, as the same may be modified by, or
superseded by a replacement policy adopted by, the Committee, as the Committee
may deem necessary to comply with regulations issued by the SEC under the
Dodd-Frank Wall Street Reform and Consumer Protection Act. The terms of this
policy shall in no way limit the ability of the Company to pursue forfeiture or
reclamation of amounts under applicable law as the Compensation Committee may
consider appropriate in its reasonable discretion.

Interpretation Contact for the above policy is the Senior Vice President, Chief
Administration Officer and Senior Vice President, General Counsel and Corporate
Secretary.